Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication received on 8/6/2021.
This action is made Non-Final.
Claims 1-5, 8-12 and 15-19 are pending in the case. Claims 1, 8, and 15 are independent claims.
Claims 1, 8 and 15 have been amended.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Doornenbal US 20180365323 in view of Chan USPUB 20210075704 A1 filed Sep. 10, 2019.

Regarding claim 1, Doornenbal teaches:

(Currently Amended) A computer-implemented method comprising:

determining, by one or more computer processors, one or more contextually relevant sections utilizing ([0033] identifies relevant sections) a long short-term memory model ([0033]);

generating, by one or more computer processors, a relevancy level for each of the one or more respective determined sections and a relevancy value for each sentence in the one or more respective determined sections, wherein the relevancy value for each sentence in the one or more respective determined sections is based on a comparison object ([0033] identifies relevant sections);

prioritizing, by one or more computer processors, each of the one or more determined sections based on the respective relevancy level and relevancy values ([0033] orders sentences); and

generating, by one or more computer processors, one or more textual summaries based on the prioritized sections, wherein the generated one or more textual summaries are aggregated into a document ([0033] identifies relevant sections. S8 Fig 2A generates a document).

Doornenbal, by itself, does not seem to completely teach:

and allows the user to remove the one or more generated textual summaries, wherein generating the one or more textual summaries further comprises: responsive to the one or more generated summaries respectively not exceeding a probability threshold, prompting, by one or more computer processors, the user to select a next term out of a list of probable generated terms.

The Examiner maintains that these features were previously well-known as taught by Chan.
Chan teaches and allows the user to remove the one or more generated textual summaries (0130), wherein generating the one or more textual summaries further comprises: responsive to the one or more generated summaries respectively not exceeding a probability threshold, prompting, by one or more computer processors, the user to select a next term out of a list of probable generated terms (0132 and 0136).

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Chan before him before the effective filing date of the claimed invention, to modify the cited art to include the features as taught by Chan for better results, of increasing the control the user has over summaries.

Regarding claim 2, Doornenbal teaches:
The method of claim 1, wherein generating the relevancy level for each of the one or more respective determined sections, comprises: assigning, by one or more computer processors, a numerical weight to each of the one or more respective determined sections based on a calculated relevancy to a document or corpus ([0033] score).

Regarding claim 4, Doornenbal teaches:
The method of claim 1, wherein generating the one or more textual summaries based on the prioritized sections, wherein the generated one or more textual summaries are aggregated into the document, comprises:
P201902635US01Page 21 of 27removing, by one or more computer processors, one or more sections that do not meet nor exceed a relevancy threshold ([0033] filter);
([0125] enriches corpus with new content found [0132] as shown in Figure 6).

Claim 8 is similar to claim 1 and rejected for similar reasons.

Regarding claim 9, Doornenbal teaches:
The computer program product of claim 8, wherein the program instructions, to generate the relevancy level for each of the one or more respective determined sections, comprise: program instructions to assign a numerical weight to each of the one or more respective determined sections based on a calculated relevancy to a document or corpus ([0044] score based on relevancy).

Regarding claim 11 claim 11 is similar to claim 4 and rejected for the same reasons.

Claim 15 is similar to claim 8 and rejected for similar reasons.

Regarding claim 16, claim 16 is similar to claim 2 and rejected for the same reasons.

Regarding claim 18 claim 18 is similar to claim 4 and rejected for the same reasons.


Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Doornenbal in view of Chan in view of Bao US 20140040723 A1.

Regarding claim 3, Bao teaches:
The method of claim 2, wherein sections with similar numerical weights possess similar semantic abilities ([0110-0121] teaches of calculating differences between text the lower the number the closer the similarity) and low respective Euclidean distances ([0120] teaches of calculating distance between two words, the words).
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Bao before him before the effective filing date of the claimed invention, to modify the cited art to enriching content as taught by Bao for better results, efficiently finding relevant text.

Regarding claim 5, Bao teaches:
The method of claim 1, wherein generating the one or more textual summaries based on the prioritized sections, wherein the generated one or more textual summaries are aggregated into the document, comprises:
generating, by one or more computer processors, a sequence of summary terms with attached probabilities based on the prioritized sections ([0072] weighted above a certain threshold reinforced in the webpage);
selecting, by one or more computer processors, the generated sequence with a highest attached probability; and appending, by one or more computer processors, the selected sequence to a set of generated sequences ([0125] enriches corpus with new content found [0132] as shown in Figure 6).


Regarding claim 10, claim 10 is similar to claim 3 and rejected for the same reasons.
Regarding claim 12, claim 12 is similar to claim 5 and rejected for the same reasons.
Regarding claim 17, claim 17 is similar to claim 3 and rejected for the same reasons.
Regarding claim 19, claim 19 is similar to claim 5 and rejected for the same reasons.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177